Order of the Supreme Court, Kings County, dated December 21, 1967, which granted plaintiff’s motion to vacate the settlement of the action and to restore the action to the Trial Calendar, reversed, without costs, and motion denied. In our opinion, it was an improvident exercise of discretion to grant the motion (Yonkers Fur Dressing Co. v. Royal Ins. Co., 247 N. Y. 435; Schweber v. Berger, 27 A D 2d 840; Matter of Hecht, 24 A D 2d 1001). Beldock, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.